ORDER
PER CURIAM.
Albert L. Pierson, III, Movant, appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant argues the motion court clearly erred because his trial counsel (1) failed to investigate and introduce into evidence a family videotape, (2) failed to lo*702cate and call witnesses, and (3) failed to timely endorse a witness.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the claims of error to be without merit. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).